Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 10, 2008 (People v Buniek, 52 AD3d 621 [2008]), affirming a judgment of the Supreme Court, Westchester County, rendered February 8, 2005.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *1259effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Rivera, J.P., Spolzino, Dickerson and Eng, JJ., concur.